Citation Nr: 1451751	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-23 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for anxiety disorder, post-traumatic stress disorder (PTSD) with alcohol dependence.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Claims Agent


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from August 2011 and April 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In September 2013, the Board received additional evidence, in the form of private psychiatric treatment records, and a waiver of consideration by the agency of original jurisdiction (AOJ); therefore, this evidence has been associated with the claims folder and considered by the Board herein.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary regarding the Veteran's claims of entitlement to an increased disability rating in excess of 30 percent for an acquired psychiatric disorder and entitlement to a TDIU rating.  Specifically, VA must obtain any current treatment records, afford the Veteran a current VA examination regarding his acquired psychiatric disorder, and consider the intertwined issue of TDIU, to include on an extraschedular basis.  

I.  Anxiety/PTSD

The most current VA treatment records within the claims file are from October 2012.  VA treatment records are deemed to be in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  It is reasonable, given the Veteran's prior mental health treatment and the length of time that has passed, that there are additional existing records of VA treatment since October 2012.  Therefore, a search for any further records of VA treatment from October 2012 to the present should be undertaken.  

Additionally, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The Veteran was last afforded a VA examination regarding his acquired psychiatric disorder in June 2011.  In September 2013, the Veteran submitted private psychiatric treatment records, including an evaluation that suggests that his condition has worsened since the June 2011 VA examination.  In light of the more than three years that have elapsed since the last VA examination regarding the Veteran's acquired psychiatric disorder and indication that his condition has worsened in severity, the Board concludes a new VA examination is necessary to determine the current severity of his service-connected acquired psychiatric disorder.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

II.  TDIU

The Veteran has also perfected an appeal of his claim for a TDIU rating.  The Board notes that the Veteran is service-connected for the following disabilities:  an acquired psychiatric disability ( 30 percent disabling from March 2011), tinnitus (10 percent disabling from December 2009), and bilateral hearing loss (0 percent disabling from December 2009).  Notably, the Veteran's combined disability rating of 40 percent from March 2011 does not meet the schedular percentage requirements for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2014).  

However, the TDIU issue is inextricably intertwined with the issue of entitlement to an increased disability rating in excess of 30 percent for an acquired psychiatric disorder also being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The disability rating assigned to the Veteran's service-connected acquired psychiatric disorder is subject to increase upon remand, and in any case, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) (2014).  Moreover, the private psychiatric treatment records submitted by the Veteran in September 2013 indicate that he is unable to work due to his psychiatric impairments.  Thus, upon remand, and following adjudication of the inextricably intertwined issue of entitlement to an increased disability rating in excess of 30 percent for an acquired psychiatric disorder, the Agency of Original Jurisdiction (AOJ) should address the matter of a TDIU rating, to include consideration of a TDIU rating on an extraschedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already associated with the claims file from October 2012 to the present.  All efforts to obtain outstanding VA treatment records are to be clearly documented, including any negative response received.  

2.  After completion of the above, schedule the Veteran for a VA psychiatric examination to assess the current severity of his acquired psychiatric disorder.  The entire claims file, including this remand, must be made available to the examiner, and the examiner must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically the examination report should contain a detailed account of all manifestations of the Veteran's service-connected anxiety disorder, post-traumatic stress disorder (PTSD) with alcohol dependence.  The examiner must also determine whether the Veteran is precluded from securing or following a substantially gainful occupation (consistent with his education, training, and occupational experience) as a result of his service-connected acquired psychiatric disorder.  A complete rationale for all opinions expressed should be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  Specifically, following adjudication of the inextricably intertwined issue of entitlement to an increased disability rating in excess of 30 percent for an acquired psychiatric disorder, readjudicate the matter of a TDIU rating, to include consideration of a TDIU rating on an extraschedular basis.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



